Citation Nr: 1528085	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to VA home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Appellant served on active duty from February to March of 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2013 by Atlanta, Georgia, Regional Loan Center (RLC) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Appellant had 48 days of active duty during a period the Vietnam Era, and he was not discharged from active service due to service-connected disability.


CONCLUSION OF LAW

The Appellant's military service does not meet threshold eligibility requirements for VA home loan benefits.   38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for home loan benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board further notes that the RLC advised the Appellant of the pertinent regulations governing the adjudication of his claim in the August 2013 decision, after which the claim was readjudicated, as reflected in the September 2013 statement of the case.

Eligibility for Home Loan Benefits

The Appellant asserts that because he received an honorable discharge from his period of service, he is eligible for VA home loan benefits.

An award of home loan guaranty benefits is granted only to veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  As pertinent to this claim, eligibility for housing loan benefits requires either that the Veteran served on active duty for 90 days or more at any time during the Vietnam Era or that the Veteran was discharged from active service due to a service-connected disability.  38 U.S.C.A. § 3702(a)(2).  For those, like the Appellant, who did not serve in Vietnam, the Vietnam Era is defined as spanning from August 5, 1964 to May 7, 1975.  38 C.F.R. § 3.2(f).  

The Appellant entered active service pursuant to his enlistment with the Army Reserve on February 6, 1975 and was honorably discharged on March 26, 1975; accordingly, the Appellant had 48 days of active service during the Vietnam Era.  Thus, the Appellant does not have the requisite number of active service days to entitle him to VA home loan benefits.  

Moreover, there is no indication that the Appellant was discharged from service due to a service-connected disability.  The Appellant does not report receiving such a discharge; his DD Form 214 notes that he did not receive a disability severance payment; and he is not currently service-connected for any disability.  

The Board acknowledges that in support of his argument that his honorable active duty discharge entitles him to VA home loan eligibility, the Appellant submitted a portion of 38 U.S.C.A. § 3.702 and highlighted subpart (c), which states that an honorable discharge shall be deemed to be a certificate of eligibility to apply for a guaranteed loan.  However, the Appellant failed to acknowledge a non-highlighted portion of his submitted text, namely the provisions of subpart (a), which outline the threshold service requirements that must be met before a veteran may present an honorable discharge certificate and apply for a VA home loan. 

In sum, as the Appellant does not have qualifying active service to entitle him to home loan benefits, his eligibility has not been established as a matter of law.  


ORDER

Basic eligibility for Department of Veterans Affairs home loan benefits is denied. 




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


